Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Volek on March 10, 2022.

The application has been amended as follows: 
Title
	Amend title to read:  ENDOSCOPE SYSTEM WHICH GENERATES AN IMAGE OF HIGH DYNAMIC RANGE

Specification
	In the specification, page 3, line 11, replace “reflectance.” with –reflectance,--;
			         	         line 15, replace “reflectance. the second reflectance” with –reflectance, and the second reflecting surface”.

Claims

		       line 4, replace “area” with –surface--.

	In claim 4, line 9, delete “, and”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a combination of elements that, separately, appear in the prior art, but are not expressly taught or suggested by the prior art in the combination as set forth in claim 1.  The prior art of record fails to explicit teach or fairly suggest the combination of an illuminator configured to switch between a first illumination light and a second illumination light for which a ratio of a quantity of light is 1 / a,  an objective optical system, an image sensor, an optical path splitter which is disposed between the objective optical system and the image sensor, the optical path splitter having (i) an optical path splitting surface for splitting a light beam from the objective optical system into a light beam reflected and a light beam transmitted, (ii) a first reflecting surface having a first reflectance, which reflects a light beam that has been reflected at the optical path splitting surface, and a (iii) second reflecting surface having a second reflectance differing from the first reflectance, which reflects a light beam that has been transmitted through the optical path splitting surface, and a processor configured to: acquire for each of the first illumination light and the second illumination light, a first image pickup signal formed as an image in a first area of the image sensor by a light beam reflected at the first reflecting surface and a second image pickup signal formed as an image in a second area which is different from the first area of the image sensor, by a light beam reflected at the second reflecting surface, combine the first image .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795